Citation Nr: 0332091	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.  

2.  Entitlement to service connection for a leg disorder.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On Juen 24, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran had active duty in the 
United States Army from November 1944 to 
December 1945.  The veteran states that 
she suffered the following disabilities 
or injuries while in service:  a 
bilateral knee condition; a leg 
condition, claimed as a skin disorder; 
and a dental condition.  The current 
claims folder has been rebuilt.

Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and obtain the following service 
records under claims folder number [redacted]
[redacted]:  All service medical records.  
If no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The veteran testified that her claims 
folder had been undergoing review by a 
veterans service officer (VSO) at the 
time of the VSO's death in or about 1978 
or 1979.  The VSO's address was 427 S. 
State Street, Caro, Michigan 48723.
 
Contact The American Legion, Department 
of Michigan (see clipped page at bottom 
of claims folder) and the VA Regional 
Office in Detroit, Michigan, and request 
a search to locate the veteran's original 
claims folder ([redacted]).  If no 
claims folder can be found, ask for 
specific confirmation of that fact.
 

3.  Obtain the veteran's hospital records 
from the VA medical center in Saginaw, 
Michigan, for any treatment for a dental 
condition, to include the replacement of 
dentures, during the period of 1978 to 
1985.  Please obtain the following types 
of records:  Notes, Discharge Summaries, 
Consults, Lab Findings, Imaging (X-Ray, 
MRI, CT scan), Procedures, Problem List, 
Confirmed Diagnoses.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
to show the nature and etiology of any 
bilateral knee disability.  Send the 
claims folder to the examiner for review; 
the examiner should acknowledge review of 
the claims folder in the examination 
report.

All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should give a fully 
reasoned opinion as to the etiology of 
the veteran's bilateral knee disability, 
including:

(a)  Whether the veteran has a 
current bilateral knee disability;

(b)  Whether it is at least as 
likely as not that the veteran's current 
bilateral knee disability is related to 
the veteran's fall in service in 1945 as 
reported by the veteran; to the marching 
in cold weather during basic training as 
reported by the veteran; or to another 
disease or injury noted in service; and 

(c)  Whether it is at least as 
likely as not that the onset of the 
veteran's current bilateral knee 
disability was in service.

The examiner should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a dermatology examination 
to show the nature and etiology of any 
skin disorder of the veteran's lower 
legs.  Send the claims folder to the 
examiner for review; the examiner should 
acknowledge review of the claims folder 
in the examination report.

All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner should give a fully 
reasoned opinion as to the etiology of 
the veteran's skin disorder, including:

(a)  Whether the veteran has a 
current skin disorder of the lower legs; 

(b)  Whether it is at least as 
likely as not that the veteran's current 
skin disorder is related to the marching 
in cold weather during basic training, or 
to another disease or injury noted in 
service; and 

(c)  Whether it is at least as 
likely as not that the onset of the 
veteran's current skin disorder of the 
lower legs was in service.

The examiner should support the 
opinions by discussing medical principles 
as applied to the specific evidence in 
the veteran's case.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




